On Petition for Rehearing.


Per Curiam.

In his petition for a rehearing learned counsel for apppellants is disposed to concede, what we have already decided, that appellants may not question the validity of an ordinance passed by the city council; but still maintains his former position that since permits to excavate in the alleys and streets of the city must he had from the board of public works, *407that body may for itself determine whether upon the applicant therefor has been conferred by the city council a special or general right thereto. We are satisfied with our conclusion upon both these propositions. The principle which applies to the one, is equally pertinent to the other, contention.
The principal object of counsel’s petition, however, is to secure a modification of the opinion. To determine whether the board of public works may be heard upon the only two propositions relied upon for a reversal which, in any contingency, invoke the appellate jurisdiction of this court, it became necessary first to ascertain the power of the board under the city charter in the matter of granting permits of the character in question. We said that whatever the power of the board might be in regard to other things, with respect to the granting of this permit it acted in a ministerial or administrative capacity only; for, not possessing the legislative power of the city council, it was not competent for the board to raise the question of a franchise, or attack the constitutionality of the resolution upon which the rights of the telephone company, if any, were based. Jurisdiction of the appeal, therefore, was not assumed. Perceiving, however, that the same reasons which were assigned for not taking jurisdiction might apply to all the objections interposed by the board to the granting of the writ, and in answer to a suggestion that it would be inconsistent for the court while declining jurisdiction, in effect to determine all the questions which appellants sought to raise, we-felt it to be our duty to show that the anomaly of our course, if 'such it be, was due to the system existing in this state whereby appellate jurisdiction is conferred upon two tribunals.
We have no desire in a cause not within our jurisdiction to prejudge the merits of the controversy, nor have we sought to tie the hands of the court of appeals. Yet further reflection serves to strengthen the conviction that we were right in inserting in the opinion the remak to which appellants have excepted. *408We appreciate the desire of appellants to return to the court of appeals with their record uninfluenced by “predictions or unnecessary suggestions” on the part of this court. Appellants, however, had this cause transferred from the court of apppeals and invoked the jurisdiction of this court. In accordance with the established practice, we gave, and very properly, our reasons for remanding it. If these reasons are inimical to the interests of appellants, their act is responsible for that result, and they should not now be heard in the request for their withdrawal. We consider it quite appropriate that reasons for a court’s eonelusion be given.
The petition for rehearing is denied.